Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      A request for continued examination under 37 CFR 1.114,
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
                                                    Election by original presentation
Newly submitted  amended claims 18-28; and the new  dependent claims  48-51 and the new independent claim 60  are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The applicant elected claims 18-28 that were associated with fig.3a-1. And now the applicant tries to introduce subject matter associated with fig.4, fig.5 and fig.5a in the amended claims 18-28; the new dependent claims 48-51 and new  independent claim 60 , but  those figures were never elected by the applicant. And the new submitted amended claims 18-28;  and the new dependent claims 48-51 and the new submitted claim 60 are  classified in H04N21/4524; H04N21/4661; H04N21/23424; H04N21/26241; H04N21/2396.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the 

                                                         Response to arguments
Applicant’s arguments with respect to claims 18-28 have been fully considered, but moot because those claims are not included in the current rejection. This action is made non-final.
                                                                 Double Patenting
Claims 52;56 are  rejected on the ground of non-statutory double patenting as being unpatentable over claim1; 17 of U.S. Patent No.10129593. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The subject matter claimed in the instant application is fully disclosed in the referenced US. Patent and would be covered by any patent granted on that co-pending application since the referenced US. Patent and the instant application are claiming common subject matter, as follows:
Current Application(16186345)
Patent (10129593)
52. (New) A computer-readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising a plurality of instructions configured to, when executed by a processor apparatus, cause a computerized apparatus to: cause storage of primary digital content; 

56. (New) Computerized network apparatus configured for secondary content management within a content distribution network, the computerized network apparatus  comprising: digital processor apparatus; first network data interface apparatus in data communication with the digital processor apparatus and configured to communicate with one or more network entities configured to select appropriate digitally rendered secondary content for respective ones of a plurality of computerized user devices; second network data interface apparatus in data communication with the digital processor apparatus and configured to communicate with a network content storage apparatus; third network data interface apparatus in data communication with the digital 
storage apparatus in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when executed on the processor apparatus, cause the computerized network apparatus to:

receive from one of the plurality of computerized user devices via the third  interface, data representative of a request to record digitally rendered programming content, the request being received through the content distribution network; cause, via at least data communication with the network content storage apparatus via the second interface, recordation of the requested digitally rendered programming 

     
    17. Computer readable apparatus comprising a non-transitory storage medium, the non-transitory medium comprising at least one computer program having a plurality of instructions, the instructions configured to, when executed on a digital processing apparatus of a computerized server apparatus within a content distribution network: receive, from a computerized client device associated with a user, data representative of a request to store digitally rendered programming content, the request received through the content distribution network, the user being associated with an account via data 


Claims 52; 56 of the instant application are broader in every aspect than claims1;  17 of the US. Patent and is therefore an obvious variant thereof.  
Claims rejection-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 52-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muvavarirwa (US.Pub.No.20170353768) et al in view of Grant (US.Pub.No.20200107055).

Regarding claim 52, Muvavarirwa et al disclose a computer-readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising a plurality of instructions configured to, when executed by a processor apparatus, cause a computerized apparatus to: cause storage of primary digital content(see fig3, step 302; an uncompressed individual asset or content element is recorded or transferred onto the storage entity 210 and stored in a user- or device-specific storage location. This recording or transfer may take place during the receiving process; e.g., where the received data is stored, 0125);



based at least on a determination that the data representative of the request is received within a prescribed time period, identify secondary digital content associated with the primary digital content, the identification of the secondary digital content comprising contact with a secondary content decision process and utilization of at least data associated with the computerized client device or a user thereof(with Muvavarirwa, the system is able to track time related to the recording request as a starting point; time since recordation, 0125-0126; 0128; see fig.3, step 314; upon receipt of a user request for access to the recoded content element (step 314),0130; upon receipt of the user-initiated request for playback (such as via an upstream SSP or LSCP command) (step 314), the user's individual compressed asset is uncompressed and assembled on-demand using unique information,0144;0090; 0106-0107;0135;0043;0021 ).

But did not explicitly disclose  dynamically generate first programming digital content comprising an assembly of the  stored primary digital content and the identified secondary digital content; and deliver the generated first programming digital content via a content distribution network to at least one of (i) the computerized client device or (ii) another computerized client device associated with the user.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Grant to modify Muvavarirwa by determining expiration time associated with stored contents for the purpose of updating secondary content or commercial accordingly to increase satisfaction of the users.

Regarding claim 53, Muvavarirwa et al disclose wherein the plurality of 30 instructions are further configured to, when executed by the processor apparatus, cause the computerized apparatus to: store first data indicating a time the storage of the primary digital content is 

 Regarding claim 54, Muvavarirwa et al disclose wherein the contact with the secondary content decision process and the utilization of at least the data associated with the computerized client device or the user thereof comprises: access of (i) stored context data relating to a context associated with the storage of the primary digital content, and (ii) profile data relating to the computerized client device or the user thereof; and utilization of the context data and the profile data to generate input data for the secondary content decision process, the secondary content decision process configured to select the secondary digital content based on the input data(each user may have differing use profiles,0021;0113; particular users and/or client devices associated with the account if desired,0106-0107; 0132; 

Regarding claim 55, Muvavarirwa et al disclose  wherein the access of the  stored context data relating to the context associated with the storage of the primary digital content comprises access of historical data indicative of one or more advertising campaigns that were in effect at a time the storage of the primary digital content is effected(the video client may substitute tailored locally stored advertisements for commercial breaks, rather than e.g., the default broadcasted commercial, 0135).

Regarding claim 56, Muvavarirwa et al disclose Computerized network apparatus configured for secondary content management within a content distribution network, the computerized network apparatus  comprising: digital processor apparatus; first network data interface apparatus in data communication with the digital processor apparatus and configured to communicate with one or more network entities configured to select appropriate digitally rendered secondary content for respective ones of a plurality of computerized user devices(see fig2 to fig.2c  with network 202 for establishing communication with multiple computerized user devices; 0107;0135;0017);

second network data interface apparatus in data communication with the digital processor apparatus and configured to communicate with a network content storage apparatus; 
third network data interface apparatus in data communication with the digital processor apparatus and configured to communicate with the plurality of computerized user devices via at  least one or more communication channels of the content distribution network(see fig2 to fig.2c  with network 202 for establishing communication with multiple computerized user devices; where the delivery channel to the target device (e.g., a laptop, handheld, etc.) is bandwidth-constrained,0113);

storage apparatus in data communication with the processor apparatus, the storage apparatus comprising at least one computer program configured to, when executed on the processor apparatus, cause the computerized network apparatus to: receive from one of the plurality of 

cause storage of data relating to a determined transitory secondary content context(see fig3, step 302; an uncompressed individual asset or content element is recorded or transferred onto the storage entity 210 and stored in a user- or device-specific storage location. This recording or transfer may take place during the receiving process; e.g., where the received data is stored, 0125); and

 communicate with one or more computerized network entities via the first network data interface to identify appropriate digitally rendered secondary content for the one of the plurality of computerized user devices, the identification of the appropriate  digitally rendered secondary content comprising use of an association between the stored data relating to the determined transitory secondary content context(with Muvavarirwa, the system is able to track time related to the recording request as a starting point; time since recordation, 0125-0126; 

But did not explicitly disclose the recorded digitally rendered programming content such that upon access of the recorded digitally rendered programming content by the one of the plurality of computerized user devices, the stored data relating to the determined secondary content context and associated with  the recorded digitally rendered programming content is utilized in at least provision of appropriate digitally rendered secondary content.

However, Grant et al disclose the recorded digitally rendered programming content such that upon access of the recorded digitally rendered programming content by the one of the plurality of computerized user devices, the stored data relating to the determined secondary content context and associated with  the recorded digitally rendered programming content is utilized in at least provision of appropriate digitally rendered secondary content (determining, at a time of playout of the recorded program content stream including the inserted first advertisement, whether the expiration date and time for playout of the inserted first advertisement has passed; and inserting a second advertisement in the recorded program content stream to replace the first advertisement if the expiration date and time for playout of the inserted first advertisement has passed,0008; the headend content server 110 analyzes the received 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Grant to modify Muvavarirwa by determining expiration time associated with stored contents for the purpose of updating secondary content or commercial accordingly to increase satisfaction of the users.

Regarding claim 57, Muvavarirwa et al disclose wherein the determined transitory content context comprises a data structure indicative of a listing of secondary content elements temporally appropriate for a time when the request to record the digitally rendered programming content was received by the computerized network apparatus(the packager 216 generates a manifest file associated with the recorded content per step 318. Specifically, the manifest file is a data structure comprising a listing of addresses for each of the media segments of a stream of data, 0131; 0133).

Regarding claim 58, Muvavarirwa et al disclose wherein the listing of secondary content elements temporally appropriate for a time when the request was received by the computerized network apparatus comprises one or more secondary content elements that are also contextually appropriate to a subject matter or theme associated with the digitally rendered programming content(the manifest file includes metadata, and a listing of media 

Regarding claim 59, Muvavarirwa et al disclose wherein the determined transitory content context comprises data indicative of descriptive data associated with a subscriber account associated with a user of the one of the plurality of computerized user devices(the player app is integrated into an MSO-specific app which also manages, e.g., entitlements (i.e., the user's authentication and privileges under a subscription package pursuant to which the content is being delivered), ,0167; may provide local content for a particular service group or geographic area,0134-0135
                                                                  Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN D SAINT CYR/Examiner, Art Unit 2425                               

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425